Citation Nr: 1111642	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) which continued a 40 percent evaluation for service-connected lumbosacral strain, and denied service connection for a disability of the shoulders and arms.  

In the Veteran's July 2005 substantive appeal (VA Form 9), he requested a travel Board hearing before a member of the Board.  He withdrew his hearing request in an August 2005 correspondence, and instead opted for a hearing before a Decision Review Officer (DRO).  The Veteran was scheduled for a January 2006 DRO hearing, but failed to appear.  Therefore, his hearing request is deemed withdrawn.

In a November 2008 Board decision and remand, the Board denied the Veteran's claim for service connection for a disability of the shoulders and arms, claimed as secondary to service-connected lumbosacral strain, and remanded the Veteran's claim for an increased evaluation for lumbosacral strain.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  Service-connected lumbosacral strain with degenerative disc disease does not result in unfavorable ankylosis of the entire thoracolumbar spine but is productive of limited and painful motion.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is not demonstrated by the competent and probative evidence of record.

2.  Service-connected lumbosacral strain with degenerative disc disease is shown to result in right lower extremity radiculopathy with paresthesias and burning sensation of the feet, normal motor examination, decreased pinprick sensation in the right leg on sensory examination, and hypoactive to normal knee jerks and trace ankle jerks on reflex examinations.

3.  Service-connected lumbosacral strain with degenerative disc disease is shown to result in left lower extremity radiculopathy with paresthesias and burning sensation of the feet, normal motor examination, decreased pinprick sensation in the in the left foot on sensory examination, and hypoactive to normal knee jerks and trace ankle jerks on reflex examinations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 5242, and 5243 (2010).

2.  The criteria for a separate 10 percent evaluation based on neurological impairment of the right lower extremity as due to service-connected lumbosacral strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent evaluation based on neurological impairment of the left lower extremity as due to service-connected lumbosacral strain with degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASE FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In April 2004 and January 2009 letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.

A January 2009 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing corrective VCAA notice. The RO readjudicated the case in an October 2009 supplemental statement of the case (SSOC). The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.

The Veteran's VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in July 2004 and May 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as collectively they are predicated on a review of the claims folder and medical records contained therein or accurate description of the historical information contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on the Veteran's daily activities.  The Board notes that VA examinations did not clearly address the rating criteria as it pertains to incapacitating episodes due to intervertebral disc syndrome.  However, because a May 2009 VA examination adequately addressed the Veteran's episodes of "flare-ups" of back  pain and the frequency and severity of such episodes, the Board finds that the evidence of record is adequate for rating purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 



B. Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In evaluating the claims below, the Board has considered whether staged ratings are warranted.  The evidence of record does not establish distinct time periods where the Veteran's service-connected lumbar spine disability with radiculopathy results in symptoms that would warrant different ratings.  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain and degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2010); See also Diagnostic Code 5003 (2010).  Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   Id. at Note (2).

The Veteran was previously assigned a 40 percent evaluation for lumbosacral strain under Diagnostic Code 5295, applicable prior to September 26, 2003.  The Veteran submitted his present claim in April 2004, and therefore will be evaluated under the revised schedular criteria for the rating of spine disabilities, effective from September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243 (2010).

A May 2004 letter from a private physician, Dr. J.E.V., shows that the Veteran had a history of a lumbar laminectomy.  He had marked limitation in range of motion of the lumbar spine, and he had symptoms of pain, numbness, and tingling in both lower extremities.   

A July 2004 VA examination included a review of the Veteran's medical records.  The Veteran reported constant low back pain with pain radiating into the shoulder, upper back, and neck.  Activities of daily living were limited and the Veteran's occupation was affected.  The Veteran had occasional flare-ups of pain which made him stop his work.  There was no radiation into the lower extremities.  He saw a chiropractor.  There was increased pain with repetitive motion.  A physical examination was completed.  The thoracic spine was straight, muscle tone was good, and there was tenderness in the mid thoracic area.  The Veteran had normal lumbar lordosis.  There was no spasm and no scoliosis.  Muscle tone was satisfactory.  There was a surgical scar running in the midline which was not tender.  The Veteran had 40 degrees forward flexion, 10 degrees extension, and 10 degrees left and right lateral flexion, and 10 degrees rotation bilaterally.  Range of motion was accompanied by pain.  There was evidence of incoordination without weakness or fatigability.  Functional loss due to subjective complaints of pain was present.  The VA examiner stated that it was not possible to estimate additional loss of motion during flare-ups.  Both the upper and lower limbs were negative for any neurological deficiency on examination.  The Veteran had considerable limitation of motion of the cervical and thoracolumbar spine without any ongoing neurological deficiency.  X-rays revealed degenerative changes in lumbar area and some changes in the thoracic and cervical spine.    

May 2009 VA examination included a review of the claims file.  The VA examiner discussed the Veteran's medical history and a comprehensive examination was completed.  The Veteran reported having low back pain with pain going into the neck and shoulders.  He also reported pain and weakness in the right leg and numbness in the toes bilaterally.  The Veteran could not lift things or play golf.  He did not mow the lawn due to weakness in the legs.  He could no longer bike and was unable to drive for long distances.  The Veteran stated that his wife helped him in the morning to dress if his back was bad.  The Veteran had a history of nocturia and erectile dysfunction; however, this was noted to be unrelated to his back condition and was instead related to his diagnosed enlarged prostate with hypogonadism.  He was treated with testosterone shots.  The Veteran reported having severe flare-ups of his spinal condition which occurred once or twice yearly, with a duration of three or four days.  During such flare-ups, the Veteran was unable to shower and his wife helped him in the bathroom because he could not twist and turn.  

A physical examination shows that the Veteran had evidence of guarding, painful motion, and tenderness in the thoracic sacrospinalis.  A sensory examination of the upper extremities was normal.  A sensory examination of the lower extremities reflects decreased vibratory sensation in a stocking distribution to the bilateral ankles; decreased pinprick sensation in the bilateral feet, and decreased pinprick sensation in the left lateral lower leg.  This was noted to be related to polyneuropathy.  Knee jerks (L3-L4) were 1+, bilaterally; ankle jerks (S1) were 2+, bilaterally; and Babinski was normal.  Laseague test was positive; Waddell's was 0/5; straight leg raising was positive at 45 degrees on the left and 40 degrees on the right. The Veteran had 53 degrees forward flexion, 9 degrees extension, and 22 degrees left and right lateral flexion, and 19 degrees left lateral rotation, and 15 degrees right lateral rotation in the thoracolumbar spine.  Range of motion was accompanied by pain.  X-rays revealed severe multilevel degenerative lumbar disc disease.  

The Veteran was last employed as a job superintendent for construction.  He took an early retirement in 2004 due to his back problems.  The Veteran was diagnosed with residuals of a lumbar laminectomy and old L5 radiculopathy with severe multilevel degenerative lumbar disc disease but predominantly at L4-L5 where there was spinal stenosis.  His disability was noted to have moderate effects on shopping, recreation, travel, bathing, dressing and toileting; severe effects on chores and exercise; and it prevented involvement in sports.  Thoracic disc disease was noted to have mild effects on usual activities of daily living, and moderate effects on his involvement in sports.  The VA examiner opined that residuals of a lumbar laminectomy with multilevel degenerative lumbar disc disease and thoracic disc disease was due to or a result of the Veteran's lumbosacral strain during his military service.  Reasons and bases were provided for this opinion.

A June 2009 VA neurological evaluation shows that the Veteran had a normal motor examination, decreased pinprick sensation in the right leg and left foot, diminished knee jerks, and track ankle jerks.  The EMG findings were indicative of chronic neurogenic process affecting muscles innervated by the left L5 spinal nerve root.  This finding was noted to be consistent with old left L5 radiculopathy.  There was no electromyographic evidence of diabetic polyneuropathy.  

The schedular criteria for the rating of spine disabilities evaluates both lumbosacral strain and degenerative arthritis based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2010).  Medical evidence shows that the Veteran's service-connected lumbar spine disability has increased in severity.  A May 2009 VA examination shows that the current residuals of a lumbar laminectomy with degenerative lumbar and thoracic disc disease are due to or a result of his service-connected lumbar strain.  However, in the present case, the Veteran's back disability is not shown to result in unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher 50 percent evaluation even with consideration for functional loss due to pain.  Id. 

The Veteran's entire thoracolumbar spine was not shown to be fixed in flexion or extension during July 2004 or May 2009 VA examinations.  July 2004 and May 2009 VA examinations show that the Veteran had between 40 to 53 degrees forward flexion, 9 to 10 degrees extension, and 10 to 22 degrees left and right lateral flexion.  Range of motion during both examinations was noted to be accompanied by pain.  Although evidence of record shows that range of motion was limited by pain, the Veteran was clearly able to complete range of motion testing.  The Veteran's spine was not shown to be fixed in flexion or extension, and he does not have symptomatology as described for unfavorable ankylosis under Note (5) of The General Formula for Diseases and Injuries of the Spine.  Thus, a higher evaluation is not warranted under Diagnostic Codes 5237 or 5242.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Even with consideration of the Veteran's functional loss, the Veteran's disability picture does not approximate the criteria described for a higher rating under Diagnostic Codes 5237 or 5242.  The competent and probative evidence simply does not reflect unfavorable ankylosis of the entire spine, even with consideration of the Veteran's pain and limitations.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  As the Board will discuss below, medical evidence indicates that the Veteran has been assessed with radicular symptoms in the right and left lower extremities.  Thus, a separate evaluation is warranted for neurological manifestations in the right and left lower extremities.  See 38 C.F.R. § 4.124a, 8526, 8626, and 8726 (2010).

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplate ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Veteran is not shown to warrant a higher evaluation under either Diagnostic Code 5243 for intervertebral disc syndrome.  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  At the time of a July 2004 VA examination, the Veteran reported having occasional flare-ups of back pain which made him stop his work.  However, it is not clear that these flare-ups were incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician as required under Note 1 to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  During the Veteran's more recent May 2009 VA examination, the Veteran reported having severe flare-ups of his spinal condition which occurred once or twice yearly, with a duration of three or four days.  During such flare-ups, the Veteran was unable to shower, and his wife helped him in the bathroom because he could not twist and turn.  The Veteran indicated that he had sought chiropractic care for such flare-ups.  Although it is unclear from the record whether these flare-ups would require bed rest prescribed by a physician and treatment by a physician; even assuming that these were incapacitating episodes as described under Diagnostic Code 5243, such episodes are not shown to have a total duration of at least six weeks during the past 12 months such that a higher evaluation is warranted.  The Board finds, therefore, that a higher 60 percent evaluation is not warranted under Diagnostic Code 5243.


2.  Right and Left Lower Extremity Radiculopathy

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8730 (2010).  The Board finds, in the present case, that a rating under Diagnostic Code 8520, 8620, 8720 for the sciatic nerve is appropriate.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve. 38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2010).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board finds that separate 10 percent evaluations are warranted for neurological impairment of the right and left lower extremities as due to the Veteran's service-connected lumbosacral strain with degenerative disc disease.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8720.

Although a July 2004 VA examination shows that the Veteran did not have any objective evidence of a neurological deficiency in the lower extremities; a May 2004 letter from Dr. J.E.V., and a June 2009 VA authorized neurological evaluation show that the Veteran had complained of pain, numbness, and tingling in the lower extremities, parasthesias in the lower extremities, as well as burning sensations in both feet.  EMG findings from the June 2009 VA neurological evaluation were indicative of chronic neurogenic process affecting the left L5 spinal nerve root consistent with left L5 radiculopathy.  There was no electromyographic evidence of diabetic polyneuropathy.  The Board finds, therefore, that a separate 10 percent evaluation is warranted for neurological impairment of the right lower extremity, shown in the medical record as L5 radiculopathy, secondary to service-connected lumbosacral strain with degenerative disc disease.  A separate 10 percent evaluation is warranted for neurological impairment of the left lower extremity, shown in the medical record as L5 radiculopathy, secondary to service-connected lumbosacral strain with degenerative disc disease.

The Board notes that there is no objective evidence of related neurological deficiencies in the bilateral upper extremities shown by medical evidence of record.  See also Board decision dated November 21, 2008.

The Board finds that an evaluation in excess 10 percent is not warranted for neurological symptoms in either the left lower extremity or right lower extremity.  No neurological deficiencies were shown in the lower extremities at the time of the Veteran's July 2004 VA examination.  A May 2009 VA examination shows that the Veteran had decreased vibratory sensation in the bilateral ankles; decreased pinprick sensation in the bilateral feet, and decreased pinprick sensation in the left lateral lower leg.  A June 2009 VA neurological evaluation shows that the Veteran had a normal motor examination, decreased pinprick sensation in the right leg and left foot, diminished knee jerks, and trace ankle jerks.  The Board finds that the medical evidence of record shows that the Veteran's neurological symptoms are shown to be mild in degree.  His neurological symptoms, characterized by burning pain, parasthesias, decreased pinprick sensation and diminished reflexes in the left and right lower extremities are not shown to be moderate in degree as described for a higher 20 percent rating.  See 38 C.F.R. § 4.124a Diagnostic Codes 8720.  Thus, the Board finds that evaluations in excess of 10 percent for neurological impairment of the left lower extremity and right lower extremity are not warranted.  


3.  Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar spine disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during his VA examinations and this evidence was considered by VA examiners.  The Veteran is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports with respect to pain, and associated limitation of function due to pain, in evaluating his assigned ratings.  The Board notes, however, that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")   

4.  Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that higher evaluations are available under the applicable Diagnostic Codes for the Veteran's service-connected lumbar spine disability and radiculopathy; however, as the Board has discussed above, increased evaluations, above those already assigned are not warranted.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected disabilities.  There is nothing in the record to indicate that any of the individual service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the competent and probative evidence of record has not shown in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C. Conclusion

The preponderance of the evidence is against finding that the orthopedic manifestations of the Veteran's lumbosacral strain with degenerative disc disease warrants a higher rating evaluation.  The Board concludes that the evidence supports a separate 10 percent rating for neurological impairment of the right lower extremity as due to service-connected lumbosacral strain with degenerative disc disease.  The Board concludes that the evidence supports a separate 10 percent rating for neurological impairment of the left lower extremity as due to service-connected lumbosacral strain with degenerative disc disease.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.



ORDER

An increased evaluation for the orthopedic manifestations of service-connected lumbosacral strain with degenerative disc disease, in excess of 40 percent is denied.

A separate 10 percent rating, but no more, is granted for neurological impairment of the right lower extremity as due to service-connected lumbosacral strain with degenerative disc disease, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent rating, but no more, is granted for neurological impairment of the left lower extremity as due to service-connected lumbosacral strain with degenerative disc disease, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


